Title: Thomas Jefferson to Patrick Gibson, 26 January 1814
From: Jefferson, Thomas
To: Gibson, Patrick


          Dear Sir  Monticello Jan. 26. 14.
          I have duly recieved your favor of the 19th with the 300.D. inclosed. I was sorry to learn that my  letter had not got to you in time to avail me of the momentary demand for flour. I wrote by the first mail after hearing there was such a demand. but these advices reach us too slowly, and therefore I had entertained a hope of your selling without waiting to consult me. I think it impossible but that stories will from time to time reach us as to the Gottenburg negociation which may give momentary spurs to adventurous merchants. I hope you will avail me of them according to your own discretion;
			 for my
			 purchases
			 of corn for the subsistence of
			 my people on the last years failure will go considerably beyond the balance in your hands these will be falling due from the 1st of March to the 10th of May. within that time I hope there may be sales.
			 I have somewhere about 200. barrels now ready for Johnson who came up 2. or 3. days ago only & promises to take in a load to-day. I must ask the favor of you to send me by him a keg of powder of 25.℔. 6. gross of corks, or
			 if very good I would be glad to take double that quantity, for I fear they will become difficult to get hereafter, also 7. 9. bundles of nail rod, assorted, to wit, 2. bundles of the size proper for 6d nails, 2 do for 10d 2. do for 16. pennies, 2 do for 20. pennies, & 1. do for spikes or half crown rod.
			 I have written to Richard Randolph for 2. gross of beer-jugs & to mr Staples for one of Evans’s corn-cob screws,
			 and desired them to p apply to you for paiment;
			 and I shall within a day or two draw on you for between 30. & 40.D. in favor of D. Higginbotham. Accept the assurance of my great esteem and respect.
          Th:
            Jefferson
         